Case 1:18-cv-00497-RM-STV Document 58 Filed 01/09/19 USDC Colorado Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-00497-RM-STV

 HANNAH FREDERICK,

                Plaintiff,
 v.

 MURPHY COMPANY MECHANICAL CONTRACTORS AND ENGINEERS,

             Defendant.
 ______________________________________________________________________________

                STIPULATED MOTION TO DISMISS WITH PREJUDICE
 ______________________________________________________________________________

        Plaintiff Hannah Frederick and Defendant Murphy Company Mechanical Contractors and

 Engineers by their respective undersigned counsel and in accordance with Federal Rules of Civil

 Procedure 7(b)(1) and 41(a)(1)(ii), hereby respectfully request that this Honorable Court dismiss

 this action with prejudice, with each party to bear her or its own attorney fees and costs.

        Dated: January 9, 2019

 Respectfully submitted,



   s/Sean McCurdy___                                       s/Amy L. Miletich________
  Sean McCurdy                                            Amy L. Miletich
  McCurdy & Echstadt, P.C.                                Miletich PC
  9085 E. Mineral Circle, Suite 380                       1660 Wynkoop, Suite 1160
  Centennial, CO 80112                                    Denver, CO 80202
  (303) 832-8870                                          (303) 825-5500
  mccurdy@mccurdy-eichstadt.com                           amiletich@miletichpc.com
  Attorney for Plaintiff                                  Attorney for Defendant
Case 1:18-cv-00497-RM-STV Document 58 Filed 01/09/19 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

      I hereby certify that on this 9th day of January, 2019, I electronically filed the foregoing
 STIPULATED MOTION TO DISMISS WITH PREJUDICE with the Clerk of Court using the
 CM/ECF system, which will send electronic notification of this filing to:

 Sean M. McCurdy, Esq.
 McCurdy & Eichstadt, P.C.
 9085 E. Mineral Circle, Suite 380
 Centennial, CO 80112
 (303) 832-8870
 mccurdy@mccurdy-eichstadt.com
 Attorney for Plaintiff



                                                            s/Amy L. Miletich
                                                            Amy L. Miletich
                                                            Miletich PC
                                                            1660 Wynkoop, Suite 1160
                                                            Denver, CO 80202
                                                            Telephone: (303) 825-5500
                                                            Email: amiltich@miletichpc.com
                                                            Attorney for Defendant




                                                2
